OFFICE OFTHEATTORNN               GENERAI-OFTE=S
                                  AUSTIN




Hr. aA8U   war,
County Auditor*      Hmmrd    county
BigS~ring,Texas
D6sr Slrl
                  oplnlon Ho. 0-966
                  Rot The e0lml-yr0r fbe
                      06unty 6adftol’e to




    Tour lsttor or
eralxann, in part+




                                             6 *ill be atfsotlvo,aad
                                           b to Julpary let, 1959."




     Roplq we hava @veu yea tbhslnfomatlioayou dodire, we nm
                                              mure voJr9tmlf
APPROVEDJLN 24, 1939

   8-ew24.b
AUWNEY    GENEFtAL    OF -8
BmrPw